 
Exhibit 10.3.      Credit Agreement between the Company and Royal Bank of Canada
dated as of July 11, 2009
 
Royal Bank of Canada
Commercial Financial Services
1055 West Georgia Street - 36th Floor
Vancouver, British Columbia V6E 3S5
Tel.: (604) 665-3135
Fax: (604) 665-6368


July 11, 2009
Private and Confidential
BRAINTECH, INC.
1750 Tysons Boulevard , Suite 350
McLean, Virgina 22102


and


Suite 360
555 Sixth Street
New Westminster, BC V3L 5H1


ROYAL BANK OF CANADA (the “Bank”) hereby confirms the credit facilities
described below (the “Credit Facilities”) subject to the terms and conditions
set forth below and in the attached Terms & Conditions and Schedules
(collectively the “Agreement”). The Bank further confirms that the agreement
dated April 21, 2009, which purports to supersede and cancel the existing
agreement dated July 29, 2008 (the “2008 Agreement”) and any amendments thereto
never comes into effect and is of no force or effect.  This Agreement supersedes
and cancels the 2008 Agreement and any amendment thereto.   Any amount owing by
the Borrower to the Bank under such previous agreement is deemed to be a
Borrowing under this Agreement.  Any and all security that has been delivered to
the Bank and is set forth as Security below, shall remain in full force and
effect, is expressly reserved by the Bank and shall apply in respect of all
obligations of the Borrower under the Credit Facilities. Unless otherwise
provided, all dollar amounts are in Canadian currency.


BORROWER:                                Braintech, Inc. (the “Borrower”)


EFFECTIVE DATE


Effective immediately upon the acceptance of this Credit Agreement by the
Borrower, the credit facility previously known as Facility #1 under the 2008
Agreement is cancelled.


Notwithstanding any other provisions herein, this Agreement, except for the
immediately preceding sentence, becomes effective as of July 11, 2009, provided
that the conditions set forth herein have been satisfied (unless waived by the
Bank).


CREDIT FACILITIES


Term Facility $1,506,000 USD non-revolving term facility by way of:
a)           RBUSBR Loans  Interest rate (per annum): RBUSBR + 7.50%
b)           Libor based loans in US currency (“Libor Loans”)      Interest rate
(per annum):  Libor + 9.00%


AVAILABILITY


The Borrower may borrow and convert up to the amount of this term facility
provided an Event of Default shall not have occurred and be continuing at the
time of any Borrowing. At any time after


REPAYMENT


Payment Amount:  $50,000  USD       Payment Frequency:  Monthly
Payment Type:   Principal Plus Interest
First payment date:  July 20, 2009
Repayable in full on:  September 9, 2009      Original Amortization (months)  24

 
 
 

--------------------------------------------------------------------------------

 
 
 
OTHER FACILITIES


The Credit Facilities are in addition to the following facilities (the “Other
Facilities”). The Other Facilities will be governed by this Agreement and
separate agreements between the Borrower and the Bank. In the event of a
conflict between this Agreement and any such separate agreement, the terms of
the separate agreement will govern.


a)           VISA Business to a maximum amount of $50,000.  Any amount owing
under this Other Facility will be due in full and the facility cancelled on
September 9, 2009.


OVERALL BORROWING LIMIT


Borrowings outstanding under the Term Facility and the Other Facilities must not
exceed at any time the Borrowing Limit plus $50,000.


FEES


One Time Fee:
Payable upon acceptance of this Agreement.  Monthly Administration Fee: $500
Payable in arrears on the same day of each month.
Application Fee:  $10,000


SECURITY


Security for the Borrowings and all other obligations of the Borrower to the
Bank (collectively, the “Security”), shall include:


a)           General security agreement (Canada) on the Bank’s form 924 signed
by the Borrower constituting a first ranking security interest in all personal
property of the Borrower;


b)           General security agreement (U.S.), in form satisfactory to the
Bank, signed by the Borrower constituting a first ranking security interest in
all personal property of the Borrower;


c)           Guarantee and postponement of claim on the Bank’s form 812 in the
amount of $2,895,000 signed by Braintech Canada, Inc., supported by a general
security agreement on the Bank’s form 924 constituting a first ranking security
interest in all personal property of Braintech Canada, Inc.;


d)           Postponement and assignment of claim on the Bank’s form 918 signed
by Braintech Canada, Inc.;


e)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$400,000, provided by Owen
Jones, from an issuer acceptable to the Bank, confirmed by the Bank and in form
and substance satisfactory to the Bank;


f)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$250,000, provided by Dave
Baird, from an issuer acceptable to the Bank, confirmed by the Bank and in form
and substance satisfactory to the Bank;


g)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$750,000, provided by
Frederick Weidinger, from an issuer acceptable to the Bank, confirmed by the
Bank and in form and substance satisfactory to the Bank;


h)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$250,000, provided by
Kenneth Brooks from an issuer acceptable to the Bank, confirmed by the Bank and
in form and substance satisfactory to the Bank;


i)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$125,000, provided by Peter
Speros, from an issuer acceptable to the Bank, confirmed by the Bank and in form
and substance satisfactory to the Bank;


j)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$125,000, provided by James
Speros, from an issuer acceptable to the Bank, confirmed by the Bank and in form
and substance satisfactory to the Bank;


k)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$100,000, provided by Angie
Speros, from an issuer acceptable to the Bank, confirmed by the Bank and in form
and substance satisfactory to the Bank;


l)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$100,000, provided by Fred
Bolander, from an issuer acceptable to the Bank, confirmed by the Bank and in
form and substance satisfactory to the Bank;


m)           Irrevocable and unconditional standby letter of credit or letter of
guarantee in favour of the Bank, in the amount of US$100,000, provided by Colin
Eagan, from an issuer acceptable to the Bank, confirmed by the Bank and in form
and substance satisfactory to the Bank;


n)           Cash collateral agreement on the Bank’s form 610 signed by the
Borrower assigning term deposits and/or guaranteed investment certificates in
the amount of $20,000;


o)           Acknowledgement (the “Acknowledgement”) from each of the providers
of the irrevocable and unconditional standby letters of credit or letters of
guarantee in favour of the Bank as listed in paragraphs e) to m) above
confirming the re-draw of the Credit Facilities as outlined in this Agreement
and that each of the security described in paragraphs e) to m) remains in full
force and effect until the Term Facility is repaid in full;


p)           Priority Agreement (the “Priority Agreement ”) from each of the
providers of the irrevocable and unconditional standby letters of credit or
letters of guarantee in favour of the Bank as listed in paragraphs  e) to m)
above granting priority in favour of the Bank’s security over the security held
by each of the said providers in all personal property of the Borrower.

 
 
 

--------------------------------------------------------------------------------

 
 
REPORTING REQUIREMENTS


The Borrower will provide the following to the Bank:


a)           monthly company prepared consolidated financial statements for the
Borrower, within 30 days of each calendar month end;
b)           annual audited  consolidated financial statements for the Borrower,
within 120 days of each fiscal year end;
c)           annual forecasted consolidated balance sheet and income and cash
flow statements for the Borrower, prepared on a quarterly basis for the next
following fiscal year, within 120 days of each fiscal year end;
d)           by August 10, 2009, a progress report, in form and content
satisfactory to the Bank, on the Borrower’s activities in seeking refinancing;
and
e)           such other financial and operating statements and reports as and
when the Bank may reasonably require.


CONDITIONS PRECEDENT


In no event will this Agreement become effective or the Credit Facilities or any
part thereof be available unless the Bank shall have received:


a)           by July 17, 2009, a duly executed copy of this Agreement;
b)           by July 17, 2009, the Application Fee;
c)           by close of business, July 17, 2009, Vancouver time, the
Acknowledgement and the Priority Agreement;
d)           any other Security provided for herein, duly signed and (as
required) registered to the satisfaction of the Bank;
e)           such financial and other information or documents relating to the
Borrower or any Guarantor if applicable as the Bank may reasonably require;
f)           such other authorizations, approvals, opinions and documentation as
the Bank may reasonably require; and
g)           all documentation to be received by the Bank shall be in form and
substance satisfactory to the Bank.
 
GOVERNING LAW JURISDICTION


Province of British Columbia.


ACCEPTANCE


This Agreement is open for acceptance until July 17, 2009, after which date it
will be null and void, unless extended in writing by the Bank.


ROYAL BANK OF CANADA




Per:           /s/ William Chiu
Name:      William Chiu
Title:        Senior Account Manager




We acknowledge and accept the terms and conditions of this Agreement on this
17th day of July, 2009.


BRAINTECH, INC.


Per:           /s/ Frederick Weidinger
Name:      Frederick Weidinger
Title:        CEO


Per:           /s/ Thomas E. McCabe
Name:      Thomas E. McCabe
Title:         EVP
I/We have the authority to bind the Borrower


We acknowledge and accept the terms and conditions of this Agreement, as the
Guarantor, on this 17th day of July, 2009.


BRAINTECH CANADA, INC.


Per:           /s/ Edward A. White
Name:      Edward A. White
Title:        VP Administration


Per:           /s/ Thomas E. McCabe
Name:      Thomas E. McCabe
Title:        Authorized Signatory
I/We have the authority to bind the Guarantor





 
 

--------------------------------------------------------------------------------

 
